Title: To James Madison from John Morton, 17 March 1802 (Abstract)
From: Morton, John
To: Madison, James


17 March 1802, Havana. Refers to his letter of 20 Jan. informing JM that the admission of U.S. vessels to Cuba “had become reduced to a System of tedious & expensive negotiation.” Since then, two groups of nearly fifty American ships each have been admitted on payment of 6 percent on the amount of the invoices of their cargoes. Losses to the ships have resulted not only from this charge but also from ordinary port expenses, interest on employed capital, and damage to cargoes from the delays. “And the further Effect of this Kind of Embargo upon our Vessels was, that by creating a great Influx of Merchandize & provisions at once into the market, & the necessity many were under of disposing of them immediately, the Spaniards supplied themselves almost on their own terms: and I will venture to pronounce them the most ruinous Voyages ever made to this island.” However, even these terms for admittance have been closed, and no entry into the harbor has been permitted for about ten days. Observes that the governor’s disposition to be fair is counterbalanced by his caution and timidity. “The Circumstance which finally produced an absolute refusal of Admission to our Vessels was … the representations of a respectable class of Merchants here (the most so as to property) principally connected in the Trade between the Mother-Country & the Colonies; which stated the Consequence of admitting the Americans to supply the Market to be an obstacle, if not an exclusion, of their own citizens.” Has conferred with the governor about how existing accounts with U.S. citizens will be settled if communications are cut off; the governor insists that “as the Trade had never been open, but only suffered, [the Americans] could not, or should not, have extended any Concerns beyond the reach of a very short period to adjust.” The governor did repeat his promise to delay enforcement of his January order for the departure of foreigners. Concludes that because of a shortage of provisions and the inability of Spain to provide for the colony, “a very short time must … show in still stronger light, their precarious situation; & inevitably lead, I think, to a further admission of our provisions, Lumber, & other articles of the first necessity.”
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). 7 pp.; docketed by Brent.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:414–15.



   
   A full transcription of this document has been added to the digital edition.

